On August 8, 2012, the Defendant was sentenced for Sexual Assault, a felony, in violation of Section 45-5-502, MCA to commitment to Montana State Prison for Forty (40) years, with Twenty-five (25) years suspended, in addition the Defendant shall not be eligible for parole for Five (5) years and must complete sex offender treatment; Defendant did not serve time in jail for credit against his sentence; Court recommends Defendant be considered for chemical dependency programs; and other terms and conditions given in the Judgment on August 2,2012.
On December 9,2013, an Amended Judgment was signed to address the Montana Supreme Court’s Opinion DA-13-0222, 2013 MT 324N, filed November 5, 2013. The Judgment given August 2,2012, was amended as follows: the Defendant is committed to the Montana State Prison for a term of Forty (40) years with Twenty-five (25) years suspended. The Defendant shall not be eligible for parole for Five (5) years to provide at least five years of security to the victim, allowing her to complete counseling without the fear her attacker could be set free. The Defendant did not serve time in jail for credit against his sentence. The Court recommends the Defendant be considered for chemical dependency programs and complete sex offender treatment; and other terms and conditions given in the Amended Judgment on December 9,2013.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by David M. Maldonado, Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of file Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.